 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                      TACOMA DIVISION

 7   DAVID AH SUE JR.,                                    )
                                                          ) Civil No. C19-5093 RSM
 8                  Plaintiff,                            )
                                                          ) ORDER
 9
                    vs.                                   )
10                                                        )
     COMMISSIONER OF SOCIAL SECURITY,                     )
11                                                        )
                    Defendant                             )
12                                                        )
13
            This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
14
     and costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
15
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
16
     §2412(d)(1)(B), from the entry of final judgment on August 30, 2019 to file a timely EAJA
17
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
18
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the
19
     record, the Court determines that Plaintiff is the prevailing party, the government’s position was
20
     not substantially justified, and that the itemization of attorney time spent is reasonable. In short,
21
     the requirements of § 2412(d)(1)(B) are met.
22
            Having thoroughly considered the parties’ briefing and the relevant record, the Court
23
     hereby GRANTS the motion and awards Plaintiff $4,636.8 in attorney’s fees and $400.00 for the
24

25

                                                                       David Oliver & Associates
                                                                       2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES AND COSTS- 1                                 Tacoma, WA 98409
                                                                       (253) 472-4357
                                                                       david@sslawyer.org
 1   filing fee subject to any offset allowed under the Treasury Offset Program. See. Astrue v. Ratiff,

 2   560 U.S. 586, 589 – 590 (2010). If EAJA fees and costs are not subject to any offset, payment of

 3   this award shall be made via check sent to Attorney David Oliver’s address: David Oliver &

 4   Associates, 2608 South 47th Street, Suite C, Tacoma, WA 98409.

 5          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED;

 6          DATED this 20th day of November 2019.

 7

 8                                                A
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13
     Presented by:
14

15   S/David P. OLIVER
     David P. Oliver,
16   Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

                                                                    David Oliver & Associates
                                                                    2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES AND COSTS- 2                              Tacoma, WA 98409
                                                                    (253) 472-4357
                                                                    david@sslawyer.org
